DALIANIS, J.,
concurring specially. Because I agree that the evidence furnished a rational basis for the jury to find the defendant guilty of attempted first degree assault and/or reckless conduct instead of attempted murder, I concur in the majority opinion. I write separately because it is not obvious to me that the statutory elements of attempted first degree assault and reckless conduct are subsumed within the elements of attempted murder. Because the State conceded this issue for the purposes of this appeal, the majority properly does not analyze it; however, it seems to be an issue that we should decide in a future case.
Although it appears that few courts have addressed whether attempted first degree assault is a lesser-included offense of attempted murder, several have addressed whether first degree assault is a lesser-included offense of murder and have reached different conclusions. Compare Hayes v. State, 368 So. 2d 374, 376 (Fla. Dist. Ct. App.) (assault is not lesser-included offense of murder; “the only lesser included offenses which must be instructed upon in a homicide case [are] those offenses that involveQ a lawful or unlawful death”), cert. denied, 378 So. 2d 345 (Fla. 1979), with People v. Williams, 374 N.W.2d 158,162 (Mich. Ct. App. 1985) (offenses of assault with intent to murder, assault with intent to do great bodily harm *196less than murder and assault with dangerous weapon are “cognate lesser offenses” of first degree murder), appeal denied, 480 N.W.2d 148 (Mich. 1988).
Courts have also disagreed regarding whether reckless conduct is a lesser-included offense of attempted murder. Compare State v. Feliciano, 618 P.2d 306, 308 (Haw. 1980) (reckless endangering in the second degree is lesser-included offense of attempted murder because, in both crimes, the victim does not die but is placed in jeopardy of being injured, and legislative scheme places reckless endangerment in same classification as murder and attempted murder), and Guzman v. State, 188 S.W.3d 185, 189-90 (Tex. Crim. App. 2006) (deadly conduct, which requires proof that defendant recklessly engaged in conduct that placed victim in imminent danger of serious bodily injury, is lesser-included offense of attempted murder), with Wilson v. State, 697 N.E.2d 466, 477 (Ind. 1998) (trial court correctly refused to instruct on criminal recklessness as a lesser-included offense of attempted murder), and State v. Rush, 50 S.W.3d 424, 430-31 (Tenn. 2001) (neither reckless aggravated assault nor felony reckless endangerment are lesser-included offenses of attempted second-degree murder, but misdemeanor reckless endangerment is such a lesser-included offense).